Citation Nr: 1537947	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-22 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for an eye disability, to include glaucoma and cataracts, as secondary to service-connected type II diabetes mellitus.

2. Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as secondary to service-connected type II diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy of the upper left extremity service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1966 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for an eye disability, to include glaucoma and cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's peripheral neuropathy of both the left and right upper extremities is reasonably shown to be caused by his service-connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria of entitlement to service connection for of the right upper extremity, including as secondary to service-connected type II diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2. Resolving reasonable doubt in the Veteran's favor, the criteria of entitlement to service connection for of the left upper extremity, including as secondary to service-connected type II diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the claims for service connection for peripheral neuropathy of both the right and left upper extremities, the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 3 8 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
The Veteran's primary contention has been that he has peripheral neuropathy secondary to his diabetes.  

A review of the Veteran's medical treatment records reflect that the Veteran has diabetes induced peripheral neuropathy and bilateral carpal tunnel syndrome (CTS).  See VA medical treatment records dated July 2010 and July 2011.  On testing of his muscle mass, tone and strength, the clinician noted they were normal.  See VA medical treatment record dated July 2011.  Pin prick testing revealed decreased sensation over the bilateral median nerve distribution.  Id.  A nerve conduction study showed bilateral CTS and ulnar neuropathy at the elbow.  Id. The clinician commented peripheral neuropathy most likely diabetes induced.  Id.

At a January 2013 VA examination, the examiner opined that CTS was less likely than not caused by or a result of the Veteran's service-connected diabetes mellitus.  He explained that CTS and ulnar neuropathy at the elbow are due to mechanical impingement of the median/ulnar nerve - medial at the wrist while ulnar at the elbow.

Consequently, there is disagreement amongst those who have commented concerning whether the Veteran's peripheral neuropathy is attributable to his diabetes mellitus.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, however, nor is "definite" or "obvious" etiology; instead, this posited correlation need only be an "as likely as not" possibility.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As the evidence is at least in equipoise as to whether the Veteran's peripheral neuropathy is caused by his diabetes mellitus, reasonable doubt may be resolved in the Veteran's favor.  38 C.F.R. § 3.102.  Accordingly, service connection for peripheral neuropathy for both the right and left extremities as secondary to service-connected diabetes mellitus is warranted.




ORDER

Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as secondary to service-connected type II diabetes mellitus, is granted.

Entitlement to service connection for peripheral neuropathy of the upper left extremity service-connected type II diabetes mellitus is granted.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, the remaining claim, this further development of this other claim is essential to its fair disposition.

The Veteran contends his eye disability is secondary to his service-connected type II diabetes mellitus.  Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2014).  

The medical evidence of record shows that the Veteran has been diagnosed with glaucoma and cataracts.  Also, of record, is a June 2012 VA examination report in which the examiner opined that the Veteran's glaucoma was not caused by his type II diabetes mellitus.  A July 2013 supplemental VA medical opinion was obtained regarding the Veteran's cataracts.  The examiner also provided an unfavorable opinion that the Veteran's cataracts were not due to type II diabetes mellitus.  Both of these VA opinions, however, did not address whether the Veteran's eye disability was aggravated by his type II diabetes mellitus.  See id.  Consequently, another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate examiner to determine the etiology of his eye disability, to include glaucoma and cataracts. His claims file should be available to the examiner and reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.

Based on a review of the records contained in the claims file and the results of the examination, the examiner is asked to provide an opinion addressing the following questions: Is it at least as likely as not (50 percent or greater probability) that the Veteran's eye disability was caused or aggravated by the Veteran's type II diabetes mellitus?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  A complete rationale should be given for all opinions and conclusions.

2. After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


